                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello

Civil Action No. 19-cv-02734-CMA

SHAWN P. DOMENECH,

      Petitioner,

v.

DEAN WILLIAMS, Executive Director of the Colorado Department of Corrections, and
THE ATTORNEY GENERAL OF THE STATE OF COLORADO,

      Respondents.


                ORDER TO DISMISS IN PART AND FOR ANSWER


      Petitioner Shawn P. Domenech is in the custody of the Colorado Department of

Corrections. On September 23, 2019, he filed pro se an Application for a Writ of Habeas

Corpus Pursuant to 28 U.S.C. § 2254 (ECF No. 1) and a motion to stay the action (ECF

No. 4). Petitioner challenges a conviction and sentence entered against him on July 9,

2015, in the District Court for Denver County, Colorado, case number 2013CR6320. On

December 26, 2019, Respondents filed a Pre-Answer Response. (ECF No. 16).

Petitioner filed a Reply to Pre-Answer Response on March 24, 2020. (ECF No. 21).

Following initial review under D.C.COLO.LCivR 8.1, Magistrate Judge Gordon P.

Gallagher ordered the case be drawn to a presiding judge, and it was reassigned to

Magistrate Judge S. Kato Crews. (ECF No. 28). All parties did not consent to the

jurisdiction of a magistrate judge; thus, on April 3, 2020, the action was randomly

reassigned to this Court for further proceedings. (ECF No. 29).


                                            1
      The Court must construe Petitioner’s filings liberally because he is not

represented by an attorney. See Haines v. Kerner, 404 U.S. 519, 520-21 (1972); Hall v.

Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). However, the Court should not be an

advocate for a pro se litigant. See Hall, 935 F.2d at 1110. For the reasons below, the

Court dismisses the Application in part (claims one and three) and directs Respondents

to address the merits of the remaining claim (claim two).

I.    BACKGROUND

      In addressing his direct appeal, the Colorado Court of Appeals recounted the

background of Petitioner’s convictions as follows:

      The prosecution charged defendant with robbery and theft, and it later
      added six habitual criminal counts. The prosecution and defendant agreed
      to a plea disposition: defendant would plead guilty to robbery and two of the
      habitual criminal counts, and the prosecution would dismiss the rest of the
      counts.

      At the providency hearing, defendant told the trial court that he was
      dissatisfied with plea counsel’s representation. He said that he thought that
      counsel had ‘coerced’ him into accepting the plea disposition. (The written
      plea disposition agreement underscored this discontent. Defendant did not
      initial the paragraphs stating that he was satisfied with counsel’s advice and
      that he believed that counsel had provided him with effective
      representation.)

      Defendant based this allegation of counsel’s ineffectiveness on his claim
      that he had previously entered into a different disposition with the
      prosecution: if he waived his right to the preliminary hearing, the prosecution
      would not file habitual criminal counts. (We shall refer to this agreement as
      the ‘preliminary hearing agreement’ for the rest of this opinion.) But, he
      continued, the prosecution had filed those counts even though he had
      waived his right to the hearing. So he thought that the prosecution had ‘lied’
      to him.

      The trial court responded that defendant’s allegations about the preliminary
      hearing agreement concerned the prosecution, not plea counsel. Defendant
      replied that counsel had explained this point to him and that he was
      ‘understanding it now.’

                                            2
      The court then told defendant that he did not have to enter into the proposed
      plea disposition and that he could instead go to trial. Defendant answered,
      ‘[w]ell, [the plea disposition is] better than twenty-four [years in prison], so
      I’m going to go ahead and take it.’ He then made clear that, ‘despite [his] . .
      . concerns, [he was] still willing’ to accept the plea disposition and plead
      guilty.

      The trial court then asked defendant why he had not initialed the paragraphs
      of the written plea agreement that pertained to his satisfaction with plea
      counsel’s representation. Defendant replied that he ‘still wanted to go
      forward with’ the plea disposition[. . . . ]

      [After defendant made several requests to withdraw his plea,] [t]he trial court
      denied defendant’s request to withdraw his guilty plea. It found that the
      prosecution had upheld its end of the preliminary hearing agreement. It also
      found that the court had fully advised defendant about the effect of that
      agreement during the providency hearing. The court added that it did not
      ‘perceive any misrepresentations,’ ‘unethical conduct,’ or ‘substandard
      performance’ by plea counsel. Consistently with the plea disposition, the
      court sentenced defendant to prison for eighteen years.

(ECF No. 16-3 at 2-6). Ultimately, the Colorado Court of Appeals affirmed the

convictions and sentence. (Id. at 9). After his convictions and sentence were affirmed,

the Colorado Court of Appeals heard Petitioner’s appeal from the denial of

postconviction relief. The court recounted the direct appeal and summarized the issues

raised in postconviction proceedings:

      After pleading guilty to robbery and two habitual criminal counts, Domenech
      filed a Crim. P. 32(d) motion to withdraw his guilty plea. In 2015, the trial
      court denied the motion, sentenced him to eighteen years in prison, and
      entered the judgment of conviction. A division of this court affirmed the
      denial of the Crim. P. 32(d) motion. See People v. Domenech, (Colo. App.
      No. 15CA1442, Feb. 16, 2017) (not published pursuant to C.A.R. 35(e))
      (Domenech I).

      Domenech then filed a Crim. P. 35(c) motion arguing that the habitual
      criminal statute did not apply to enhance his sentence, he was improperly
      sentenced without the assistance of counsel, and he received the ineffective
      assistance of counsel. The trial court denied the motion without a hearing.


                                             3
(ECF No. 16-6 at 2). On May 16, 2019, the Colorado Court of Appeals affirmed the trial

court’s denial of postconviction relief. (See id.).

       On September 9, 2019, Petitioner filed a second postconviction motion with the

state trial court. (ECF No. 16-11). The second motion was brought under Colo. R. Crim.

P. 35(a), again arguing that the habitual criminal statute did not apply to enhance his

sentence. The trial court denied the motion on October 1, 2019. (ECF No. 16-12).

Petitioner’s appeal of that denial is now pending before the Colorado Court of Appeals.

(ECF No. 16-13).

       Petitioner commenced this action on September 23, 2019. (ECF No. 1).

Petitioner asserts three claims: 1) he was illegally sentenced as a habitual criminal

under Colo. Rev. Stat. § 18-1.3-801(1.5); 2) he received ineffective assistance of

counsel in violation of the Sixth Amendment; and 3) the prosecutor engaged in

misconduct by breaching his agreement to not pursue habitual criminal charges in

exchange for Petitioner waiving a preliminary hearing. (See id.). As relief, he requests

“overturning of the Habitual Criminal conviction as it is an illegal sentence pursuant to

Colorado C.R.S. § 18-1.3-801(1.5) et al.” (Id. at 11). With the Application, Petitioner also

filed a motion to stay the action (ECF No. 4). Respondents filed a Pre-Answer

Response conceding that the Application is timely and that claim two has been

exhausted. (See ECF No. 16). But Respondents argue that claim one is not cognizable,

claim three is unexhausted and procedurally defaulted, and Petitioner fails to establish

good cause for a stay of the matter. (ECF No. 16 at 8-13; 13-20). Petitioner filed a

Reply, but fails to directly address whether claim one is cognizable, whether he has

exhausted each of his claims, or explain the grounds for his request to stay the action.

                                               4
(ECF No. 21). The Court will now address these issues as they relate to each claim.

II.     DISCUSSION 1

        A. Whether Claim One is Cognizable

        In claim one, Petitioner alleges that he was illegally sentenced as a habitual

criminal under Colo. Rev. Stat. § 18-1.3-801(1.5). (ECF No. 1 at 4-5). Specifically, he

claims the sentencing court erred by using a prior “class six felony” conviction as one of

two required prior convictions to impose the enhanced sentence. (Id. at 5).

Respondents assert that such a claim is not cognizable in this § 2254 action: “To the

extent [Petitioner] is asserting that he could not, under Colorado’s habitual criminal

statute, be charged as a habitual criminal, this was presented to, and addressed by, the

CCA [as] a matter of state law and does not present a federal constitutional question.”

(ECF No. 16 at 11). Petitioner does not address Respondents’ argument in his Reply,

except to reiterate that he seeks to correct his “illegal sentence” in this action. (See ECF

No. 21 at 6-8). The Court agrees with Respondents.

        Petitioner’s first claim runs headfirst into the well-established rule that “it is not

the province of a federal habeas court to reexamine state-court determinations on state-

law questions. In conducting habeas review, a federal court is limited to deciding whether

a conviction violated the Constitution, laws, or treaties of the United States.” Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991). As Respondents argue, Petitioner challenged his

sentence under the habitual criminal statute in the Colorado Court of Appeals as a



1
  Respondents do not raise the one-year limitation period in 28 U.S.C. § 2244(d) as a defense. (ECF No.
16 at 8 (“the application for a writ of habeas corpus, filed on September 23, 2019, appears to be timely.”)).
Therefore, the Court will not address timeliness.

                                                     5
matter of state law. That court found “the two predicate convictions needed to invoke the

statute must only be felonies, regardless of classification.” (ECF No. 16-6 at 4 (citing

Colorado law)). The state appellate court went on to reject Petitioner’s interpretation of

the statute concluding that “the habitual sentence enhancer was properly applied.” (Id.).

Petitioner’s first claim really seeks to use a writ of habeas corpus to press his preferred

interpretation of Colorado law. He may not do so in this action. Estelle, 502 U.S. at 67-

68; see also Anderson-Bey v. Zavaras, 641 F.3d 445, 453 (10th Cir. 2011) (rejecting

“Defendant’s challenge to the affirmance of his conviction [because it was] in essence a

challenge to the Colorado Court of Appeals’ interpretation of the state robbery statute, a

challenge that we cannot entertain in a proceeding under § 2254.”). Therefore, claim one

will be dismissed.

       B. Whether Claims Two and Three Were Exhausted in State Court

       Pursuant to 28 U.S.C. § 2254(b)(1), an application for a writ of habeas corpus

may not be granted unless it appears that the petitioner has exhausted state remedies

or that no adequate state remedies are available or effective to protect the petitioner’s

rights. See O’Sullivan v. Boerckel, 526 U.S. 838 (1999); Dever v. Kan. State

Penitentiary, 36 F.3d 1531, 1534 (10th Cir. 1994). The exhaustion requirement is

satisfied once the federal claim has been fairly presented to the state courts. See

Castille v. Peoples, 489 U.S. 346, 351 (1989). Fair presentation requires the federal

issue to be properly presented “to the highest state court, either by direct review of the

conviction or in a postconviction attack.” Dever, 36 F.3d at 1534.

       The “substance of a federal habeas corpus claim” must have been presented to

the state courts to satisfy the fair presentation requirement. Picard v. Connor, 404 U.S.

                                              6
270, 278 (1971); see also Nichols v. Sullivan, 867 F.2d 1250, 1252 (10th Cir. 1989).

Fair presentation does not require a habeas corpus petitioner to cite “book and verse on

the federal constitution.” Picard, 404 U.S. at 278 (internal quotation marks omitted).

However, “[i]t is not enough that all the facts necessary to support the federal claim

were before the state courts, or that a somewhat similar state-law claim was made.”

Anderson v. Harless, 459 U.S. 4, 6 (1982) (per curiam) (citation omitted). A claim must

be presented as a federal constitutional claim in order to be exhausted. See Duncan v.

Henry, 513 U.S. 364, 365-66 (1995) (per curiam).

       A petitioner’s blanket statement that state remedies have been exhausted does

not satisfy the burden of demonstrating a claim was fairly presented to the state courts.

See Olson v. McKune, 9 F.3d 95 (10th Cir. 1993); see also Fuller v. Baird, 306 F. App’x

430, 431 n.3 (10th Cir. 2009) (finding a bald assertion unsupported by court records is

insufficient to demonstrate state remedies are exhausted). “If state courts are to be

given the opportunity to correct alleged violations of prisoners’ federal rights, they must

surely be alerted to the fact that the prisoners are asserting claims under the United

States Constitution.” Duncan, 513 U.S. at 365-66. “The exhaustion requirement is not

one to be overlooked lightly.” Hernandez v. Starbuck, 69 F.3d 1089, 1092 (10th Cir.

1995). A state prisoner bringing a federal habeas corpus action bears the burden of

showing he has exhausted all available state remedies for each particular claim. See

Miranda v. Cooper, 967 F.2d 392, 398 (10th Cir. 1992). Even if state remedies have

been properly exhausted as to one or more of the claims presented, a habeas corpus

application is subject to dismissal as a mixed petition unless state court remedies have

been exhausted for all of the claims raised. See Rose v. Lundy, 455 U.S. 509, 522

                                             7
(1982); Harris v. Champion, 48 F.3d 1127, 1133 (10th Cir. 1995). The Court will now

discuss whether Petitioner exhausted his second and third claims.

       Claim Two: Ineffective Assistance of Counsel. According to Petitioner, trial

counsel was ineffective in advising him to accept a plea agreement when he knew the

prosecutor would be seeking an enhanced sentence based on Petitioner’s prior

felonies. (ECF No. 1 at 6-7). Such a plea agreement, he continues, contradicted the

prosecutor’s earlier offer to not seek the habitual offender enhancement. (Id.).

Respondents assert that “Claim 2 is exhausted.” (ECF No. 16 at 11). The Court’s

review of Petitioner’s postconviction appellate brief shows this claim was presented to

the state court as a violation of his Sixth Amendment right under the United States

Constitution. (See ECF No. 16-5 at 11-16). Thus, the Court concludes that claim two

has been exhausted and will proceed on the merits.

       Claim Three: Prosecutorial Misconduct. Petitioner next asserts the prosecutor

engaged in misconduct by agreeing to not pursue habitual criminal charges in exchange

for Petitioner waiving a preliminary hearing. (ECF No. 1 at 8-9). Notwithstanding

Petitioner’s understanding of this agreement, the prosecutor later added and pursued the

habitual criminal charges despite Petitioner having lived-up to his end of the deal. (Id.).

Respondents counter that a freestanding prosecutorial misconduct claim was never

presented to the state court—Petitioner only presented an ineffective assistance of

counsel claim for counsel’s failure to act on the alleged misconduct. (ECF No. 16 at 12-

13). These are distinct claims, according to Respondents, making the prosecutorial

misconduct claim unexhausted. (Id.). Petitioner does not address exhaustion of claim

three in his Reply. Instead, Petitioner states that “the A.G. has clearly seen this as

                                              8
prosecutorial misconduct” based on “the action currently before the” Colorado Court of

Appeals. (ECF No. 21 at 5). The Court finds this claim unexhausted and procedurally

defaulted.

       A prosecutorial misconduct claim was not one of the five issues presented in

Petitioner’s opening brief to the postconviction appellate court. (ECF No. 16-5 at 7).

Petitioner did reference the prosecution’s filing of the habitual counts in his opening

brief: “this is another issue in relation to the ‘detrimental reliance’ upon prosecution’s

promise not to file habitual counts for waiver of preliminary hearing, and also in Mr.

Domenech’s counsel not effectively challenging the priors or the prosecution’s violation

of the agreement.” (See id. at 9). But this passing reference to the prosecutor’s alleged

misconduct was made in relation to Petitioner’s argument that the sentencing court

erred in applying Colorado’s habitual criminal statute enhancement and that his counsel

was ineffective. The Colorado Court of Appeals likewise framed the claim on appeal as

rooted in ineffective assistance of counsel:

       Defendant first asserts that his counsel provided ineffective assistance at
       the preliminary hearing because he failed to ensure that the prosecution
       adhered to its agreement to not file habitual criminal counts if he waived his
       right to a preliminary hearing (preliminary hearing agreement).

       We conclude that defendant’s guilty plea waived any claim relating to
       counsel’s ineffective assistance with regard to the preliminary hearing
       agreement. See Tollett v. Henderson, 411 U.S. 258, 267 (1973) (“When a
       criminal defendant has solemnly admitted in open court that he is in fact
       guilty of the offense with which he is charged, he may not thereafter raise
       independent claims relating to the deprivation of constitutional rights that
       occurred prior to the entry of the guilty plea.”)




                                               9
(ECF No. 16-6 at 5-6). 2 Nor does Petitioner establish that a prosecutorial misconduct

claim has been raised in any other state proceeding. Thus, the Court finds the

prosecutorial misconduct claim unexhausted because Petitioner did not present it to the

Colorado courts.

        And Respondents contend this unexhausted claim is also procedurally defaulted.

If a habeas petitioner “failed to exhaust state remedies and the court to which the

petitioner would be required to present his claims in order to meet the exhaustion

requirement would now find the claims procedurally barred . . . there is a procedural

default.” Coleman v. Thompson, 501 U.S. 722, 735 n.1 (1991); Anderson v. Sirmons,

476 F.3d 1131, 1139-40 n.7 (10th Cir. 2007) (applying anticipatory procedural bar). If it

is obvious that an unexhausted claim would be procedurally barred in state court, the

claim is barred from federal habeas review. Id.

        Respondents specifically argue that Petitioner’s “prosecutorial misconduct claims

are now procedurally defaulted because, under Colo. R. Crim. P. 35(c)(3)(VII), [he]

could have, but did not, raise them in his direct appeal.” (ECF No. 16 at 13). The Court

agrees. With limited exceptions not applicable here, the Colorado Rules of Criminal

Procedure bar Petitioner from raising a claim that was or could have been presented in

a prior appeal or postconviction proceeding. See Colo. R. Crim. P. 35(c)(3)(VI) (“The

court shall deny any claim that was raised and resolved in a prior appeal or




2
  Even if the Court were to consider the prosecutorial misconduct claim, it would fail on the merits under
Tollett because the alleged misconduct occurred before Petitioner entered his guilty plea. See Tollett v.
Henderson, 411 U.S. 258, 267 (1973) (“When a criminal defendant has solemnly admitted in open court
that he is in fact guilty of the offense with which he is charged, he may not thereafter raise independent
claims relating to the deprivation of constitutional rights that occurred prior to the entry of the guilty plea.”)

                                                       10
postconviction proceeding on behalf of the same defendant”); Colo. R. Crim. P.

35(c)(3)(VII) (“The court shall deny any claim that could have been presented in an

appeal previously brought or postconviction proceeding previously brought”). These

state procedural rules are independent of federal law and applied regularly by Colorado

courts. See Mestas v. Zavaras, 407 F. App’x 354, 355-56 (10th Cir. 2011) (unpublished)

(finding state procedural bar under Colo. R. Crim. P. 35(c)(3)(VI) independent and

adequate); Burton v. Zavaras, 340 F. App’x 453, 454-55 (10th Cir. 2009) (unpublished)

(finding a procedural default based on Colorado Court of Appeals’ application of Colo.

Crim. P. Rule 35(c)(3)(VII)); Welch v. Milyard, 436 F. App’x 861, 865 (10th Cir. 2011)

(unpublished) (same); Ellis v. Raemisch, 872 F.3d 1064, 1093 n.7 (10th Cir. 2017)

(proceeding on the assumption “that the provisions of Rule 35(c)(3)(VII) at issue here

satisfy the independence and adequacy criteria.”). Petitioner could have—but did not—

raise prosecutorial misconduct as a claim on direct appeal. The Colorado Rules of

Criminal Procedure bar him from doing so now. Thus, the Court finds that claim three is

unexhausted and procedurally defaulted.

       A claim that has been procedurally defaulted in the state courts on an

independent and adequate state procedural ground is precluded from federal habeas

review unless the prisoner can demonstrate cause for the default and actual prejudice

as a result of the federal law violation or demonstrate that failure to consider the claim

will result in a fundamental miscarriage of justice. Coleman, 501 U.S. at 750; Cummings

v. Sirmons, 506 F.3d 1211, 1224 (10th Cir. 2007). To demonstrate cause for the

procedural default, Petitioner must show that some objective factor external to the

defense impeded his ability to comply with the state’s procedural rule. See Murray v.

                                             11
Carrier, 477 U.S. 478, 488 (1986). “Objective factors that constitute cause include

interference by officials that makes compliance with the State’s procedural rule

impracticable, and a showing that the factual or legal basis for a claim was not

reasonably available to [petitioner.]” McCleskey v. Zant, 499 U.S. 467, 493-94 (1991)

(internal quotation marks omitted). If Petitioner demonstrates cause, he also must show

“actual prejudice as a result of the alleged violation of federal law.” Coleman, 501 U.S.

at 750. A fundamental miscarriage of justice occurs when “a constitutional violation has

probably resulted in the conviction of one who is actually innocent.” Murray, 477 U.S. at

496. Petitioner’s pro se status does not exempt him from the requirement of

demonstrating either cause and prejudice or a fundamental miscarriage of justice to

overcome a procedural default. See Lepiscopo v. Tansy, 38 F.3d 1128, 1130 (10th Cir.

1994).

         Petitioner does not state any facts in the Application or in his Reply to

demonstrate cause for his procedural default of this claim. Nor does he raise a colorable

claim of factual innocence to establish a fundamental miscarriage of justice. (See ECF

Nos. 1, 21). Consequently, claim three will be dismissed with prejudice as procedurally

defaulted.

         C. Stay

         This brings the Court to Petitioner’s motion to stay the action. (ECF No. 4). He

appears to base his request for a stay on the pending postconviction challenge (his

second such challenge) in state court. (See id. at 1-2). Respondents oppose the

request. (ECF No. 16 at 14-20). In opposition, Respondents argue that Petitioner fails to

identify what claim he seeks to exhaust in state court; that the Petitioner has not

                                              12
established good cause for a stay; any such claim—to the extent that Respondents can

divine what claim Petitioner seeks to exhaust—likely lacks merit; and Petitioner provides

no explanation for why the unidentified claim was not raised before. (Id.). The Court

finds that a stay is not warranted here.

       Under Rhines v. Weber, 544 U.S. 269 (2005), this Court has discretion to stay a

mixed petition—a petition containing both exhausted and unexhausted claims—while a

habeas petitioner returns to state court to exhaust the unexhausted claims. Id. at 277.

A stay may be granted if: (1) the petitioner establishes good cause for his failure to

exhaust his claims first in state court, (2) the unexhausted claims have potential merit,

and (3) there is no indication that the petitioner has engaged in intentionally dilatory

litigation tactics. Id. at 277-78.

       To begin, Petitioner has not presented the Court with a mixed petition—thus, a

stay under Rhines is not even implicated. Claim one is subject to dismissal because it is

not a cognizable federal claim and claim three will be dismissed based on procedural

default. As such, only Petitioner’s second (exhausted) claim for ineffective assistance of

counsel will be left for consideration, meaning that the petition does not contain

exhausted and unexhausted claims.

       Even so, Petitioner fails to explain what claim he seeks to exhaust in state court

and pursue in this action. The Court is therefore unable to glean any cause—let alone

the required good cause under Rhines—for the Petitioner’s failure to exhaust the

unknown claim (or claims) in state court. And if Petitioner seeks a stay based on the

claim asserted in his Colo. R. Crim. P. 35(a) motion regarding application of Colorado’s

habitual criminal statute (currently pending on appeal before the Colorado Court of

                                             13
Appeals), such a claim lacks merit. As discussed above, Petitioner has only presented

this claim as a matter of state law (in both state postconviction proceedings), which is

not cognizable in this federal habeas corpus action. Further, as the state trial court

noted in denying the second postconviction motion (the Rule 35(a) motion), Petitioner

“has previously raised this identical issue with this [court], which was denied. He then

appealed, raising the identical issue, and was again denied when the Court of Appeals

affirmed [the state trial court’s] previous order.” (ECF No. 16-12 at 1-2). In short, the

claim is not cognizable in this action and is most likely procedurally defaulted under the

Colorado postconviction rules discussed above. Accordingly, the request to stay this

action is denied.

III.   CONCLUSION

       For these reasons, it is

       ORDERED that claim one is DISMISSED WITH PREJUDICE for failing fail to

state a federal constitutional claim cognizable in a federal habeas proceeding. It is

       FURTHER ORDERED that claim three is DISMISSED WITH PREJUDICE as

procedurally defaulted. It is

       FURTHER ORDERED that, within thirty (30) days from the date of this order,

Respondents shall file an Answer that fully addresses the merits of claim two. Such

Answer shall conform to the requirements of Rule 5 of the Rules Governing Section

2254 Cases in the United States District Courts. It is

       FURTHER ORDERED that, within thirty (30) days from the date Respondents file

an Answer, Petitioner may file a Reply if he desires. It is



                                             14
FURTHER ORDERED that Petitioner’s motion to stay (ECF No. 4) is DENIED.

DATED at Denver, Colorado, April 6, 2020.

                                BY THE COURT:


                                CHRISTINE M. ARGUELLO
                                United States District Judge




                                  15
